DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/6/2022 has been entered.
Response to Amendment
The 112(b) rejection of claims 10 & 21 are withdrawn.
Response to Arguments
Applicant’s arguments, see pages 7-11, filed 5/6/2022, with respect to the rejection(s) of claim(s) 1, 15, 19 have been fully considered and are persuasive as the applied art does not teach all the limitations of the amended claims (e.g. the non-destructive limitation is not found in Morgan or Knobel). Therefore, the rejections are withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Hladio (US 20190183590) that teaches non-destructive mounting. As the limitation of claim 3 has been amended into claim 1, the rejection of claim 3 (i.e. Zweigle) is similarly incorporated into claim 1.
Applicant argues on page 8 that Morgan does not teach a mounting structure terminating at the mounting surface.
Examiner’s position is that the mounting structure shown in Figure 6 as element 120, is taught by the cited leg in Zweigle Figure 6.
Applicant argues on page 9 that Morgan & Knobel do not teach the claimed materials.
Examiner’s position is that Zweigle teaches the claimed materials, paragraph 0131 “carbon-fiber composite”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 6-16, 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 15, 19 and 22, the claims make a distinction between a “measuring” surface and a “measurement” surface. Namely, the “measuring surface” is part of the rigid bulk structure that forms the main body of the invention (‘a measuring surface arranged on the first side of the rigid bulk structure’ i.e. Figure 1, rigid bulk structure 105 has measuring surface 110), while the “measurement surface” is the surface to which the mounting structures attach (‘mounting structures arranged on the mounting surface providing for mounting of the device from a measurement surface’, i.e. Figure 6, legs 120 attach to target 210, and Figure 7, legs 730 clearly attach to something).
However, the only references in the specification to a “measurement surface” are in paragraphs 0030 and 0036 and indicate it is the surface of the rigid bulk structure (elements 110 and 710 respectively). As such, the claims indicate the mounting structures 120 attach to one side of the rigid bulk structure (“mounting structures arranged on the mounting surface”) and loop around to attach to the other side (“mounting of the device from a measurement surface” where the measurement surface is defined in paragraphs 0030 & 0036 as the other side of the rigid bulk structure). As this is clearly not what the Figures show, the claims are deemed indefinite.
For purposes of examination, examiner reads “measurement surface” as the original “another surface”, (e.g. Figures 2-6, target 210, and Figures 7-8, the surface to which the support members attach).
Regarding claim 7, the phrase "similar material" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "similar"), thereby rendering the scope of the claim(s) unascertainable. See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-7, 9-11, 13, 15-16, 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al (United States Patent Application Publication 20190357986) in view of Knobel et al (United States Patent Application Publication 20090068620) in view of Hladio et al (United States Patent Application Publication 20190183590) in view of Zweigle et al (United States Patent Application Publication 20160291160), hereafter referred to as “MKHZ”.
As to claim 1, Morgan teaches a device for providing a targeting platform for a 3D scanning system, the device comprising:
 	a rigid bulk structure (Figure 4B, element 110);
 	a measuring surface arranged on a first side of the rigid bulk structure (Figure 4B, the top of element 110, elements 114, 116, 118); 
 	a mounting surface arranged on a second side opposite the first side (Figure 4B, the bottom of element 110);
 	one or more mounting structures (Figure 4B, elements 106) arranged on the mounting surface and comprising a mounting structure proximal end and a mounting structure distal end (element 106 has two ends), wherein the one or more mounting structures provides for removable mounting of the device from a measurement surface (Figure 4B, element 120 is screwed into bone 101, and while the specification does not explicitly teach removing it, it would be obvious to remove the tracking plate after surgery);
 	a plurality of repositionable targeting members on the measuring surface (Figure 4B, marker elements 118 can be adhesive stickers (paragraphs 0078, 0083, also 0119)); and
 	one or more depth-defining scanning aids comprising a scanning aid proximal end that attaches to the measuring surface and a scanning aid distal end that protrudes from the measuring surface (Morgan Figures 5A-C have a ball (part of the scanning aid) on a rod (part of the scanning aid with a distal end protruding from the measuring surface), and paragraph 0076 teaches the rod is fixed to the plate (distal end attached to the measuring surface, see also paragraph 0103 that teaches adding a reflective ball to the bone pin element 102, in Figure 4B), 
 	wherein the measuring surface is arranged to provide supplemental metrology scans for the measurement surface (paragraphs 0010-0012).
 	Morgan does not teach comprising a mounting structure proximal end that terminates at the mounting surface. However, it is known in the art as taught by Knobel. Knobel teaches a mounting structure proximal end that terminates at the mounting surface (Figure 6, elements 241-243, mounting rods that terminate at the plate). It would have been obvious to one of ordinary skill in the art at the time of filing to have a mounting structure proximal end that terminates at the mounting surface, in order to reduce interference with the targeting members.
 	Morgan does not teach non-destructive mounting. However, it is known in the art as taught by Hladio. Hladio teaches non-destructive mounting (paragraph 0111, “suction cups”). It would have been obvious to one of ordinary skill in the art at the time of filing to have non-destructive mounting, in order to avoid more damage to a patient.
 	Morgan does not teach one or more of the rigid bulk structure, the measuring surface, and the mounting surface comprises a material that comprises carbon fiber, titanium, aluminum, or glass. However, it is known in the art as taught by Zweigle. Zweigle teaches one or more of the rigid bulk structure, the measuring surface, and the mounting surface comprises a material that comprises carbon fiber, titanium, aluminum, or glass (paragraph 0131 teaches a reference structure 1640 (corresponding to the instant rigid bulk structure) made of e.g. “carbon-fiber composite”). It would have been obvious to one of ordinary skill in the art at the time of filing to have one or more of the rigid bulk structure, the measuring surface, and the mounting surface comprises a material that comprises carbon fiber, titanium, aluminum, or glass, in order to take advantage of carbon fiber’s low coefficient of thermal expansion (CTE).
As to claim 2, MKHZ teaches everything claimed, as applied above in claim 1, in addition Zweigle teaches the material has a low coefficient of thermal expansion (paragraph 0131). It would have been obvious to one of ordinary skill in the art at the time of filing to have the material has a low coefficient of thermal expansion, in order to insure your locations don’t change as temperature varies.
As to claim 4, MKHZ teaches everything claimed, as applied above in claim 1, in addition Hladio teaches the one or more mounting structures comprise a suction-based mechanism, an adhesive-based mechanism, a magnetic-based mechanism, or combinations thereof (paragraph 0111 “suction cups”). It would have been obvious to one of ordinary skill in the art at the time of filing to have one or more mounting structures comprise a suction-based mechanism, an adhesive-based mechanism, a magnetic-based mechanism, or combinations thereof, in order to securely fasten the structure while not damaging the bone.
As to claim 6, MKHZ teaches everything claimed, as applied above in claim 1, in addition Morgan teaches the plurality of repositionable targeting members comprise a material that is contrast-based or retro-reflector based (paragraph 0078 teaches a “color pattern” among other things). 
As to claim 7, MKHZ teaches everything claimed, as applied above in claim 1, in addition Morgan teaches the rigid bulk structure, the measuring surface, the mounting surface, or combinations of the rigid bulk structure, the measuring surface, and the mounting surface, is composed of a similar material to the measurement surface (Figure 4B, plate element 110 is similar to bone element 101 in that they are both sturdy objects intended to support other elements).
As to claim 9, MKHZ teaches everything claimed, as applied above in claim 1, in addition Morgan teaches the plurality of repositionable targeting members are arranged in an asymmetric pattern (Figure 4B, elements 118 are asymmetrical).
 	While Morgan does not explicitly teach the targets are repositionable, Morgan teaches the marks may be stickers (paragraph 0084) and a user applying markers to create a pattern (paragraph 0084), and as removable stickers exist it would have been obvious to one of ordinary skill in the art at the time of filing to use removable adhesive stickers in order to compensate for making mistakes (e.g. making the wrong pattern).
As to claim 10, MKHZ teaches everything claimed, as applied above in claim 1, in addition Morgan teaches the plurality of repositionable targeting members are arranged having a predetermined density based on a 3D optical scanner (paragraph 0099 teaches known marker arrangements, which indicates the number of markers has been calculated based on at least the desired action to be performed and the capabilities of the scanning system). While Morgan does not explicitly teach the number of targets depends upon the scanner, it would have been obvious to one having ordinary skill in the art at the time of filing to take the needs of the scanner into account when putting down targets, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. MPEP 2144.05(II) “Routine Optimization”.
As to claim 11, MKHZ teaches everything claimed, as applied above in claim 1, in addition Morgan teaches the measuring surface, the mounting surface, or both comprises one or more mounting members for attaching the one or more depth-defining scanning aids to provide additional depth to the targeting platform (Figure 4B, elements 106, with ends 102 being mounting points, see paragraph 0103).
As to claim 13, MKHZ teaches everything claimed, as applied above in claim 1, in addition Morgan teaches the one or more mounting members comprise one or more holes (Figure 4B, elements 121).
As to claim 15, Morgan teaches a 3D scanning system comprising:
 	a 3D optical scanner (Figure 1, element 34);
 	a device for providing a targeting platform (Figure 4B), the device comprising: 
 	a rigid bulk structure (Figure 4B, element 110);
 	a measuring surface arranged on a first side of the rigid bulk structure (Figure 4B, the top of element 110, elements 114, 116, 118);
 	a mounting surface arranged on a second side opposite the first side (Figure 4B, the bottom of element 110);
 	one or more mounting structures (Figure 4B, elements 106) arranged on the mounting surface and comprising a mounting structure proximal end and a mounting structure distal end (element 106 has two ends), wherein the one or more mounting structures provides for removable mounting of the device from a measurement surface (Figure 4B, element 120 is screwed into bone 101, and while the specification does not explicitly teach removing it, it would be obvious to remove the tracking plate after surgery);
 	a plurality of repositionable targeting members on the measuring surface (Figure 4B, marker elements 118 can be adhesive stickers (paragraphs 0078, 0083, also 0119)); and
 	one or more depth-defining scanning aids comprising a scanning aid proximal end that attaches to the measuring surface and a scanning aid distal end that protrudes from the measuring surface (Morgan Figures 5A-C have a ball (part of the scanning aid) on a rod (part of the scanning aid with a distal end protruding from the measuring surface), and paragraph 0076 teaches the rod is fixed to the plate (distal end attached to the measuring surface, see also paragraph 0103 that teaches adding a reflective ball to the bone pin element 102, in Figure 4B), 
 	wherein the measuring surface is arranged to provide supplemental metrology scans for the measurement surface (paragraphs 0010-0012),
 	a computer comprising at least one hardware processor configured to analyze data received from the 3D optical scanner (Figure 1, element 26, paragraphs 0028-0030).
 	Morgan does not teach comprising a mounting structure proximal end that terminates at the mounting surface. However, it is known in the art as taught by Knobel. Knobel teaches a mounting structure proximal end that terminates at the mounting surface (Figure 6, elements 241-243, mounting rods that terminate at the plate). It would have been obvious to one of ordinary skill in the art at the time of filing to have a mounting structure proximal end that terminates at the mounting surface, in order to reduce interference with the targeting members.
 	Morgan does not teach non-destructive mounting. However, it is known in the art as taught by Hladio. Hladio teaches non-destructive mounting (paragraph 0111, “suction cups”). It would have been obvious to one of ordinary skill in the art at the time of filing to have non-destructive mounting, in order to avoid more damage to a patient.
 	Morgan does not teach one or more of the rigid bulk structure, the measuring surface, and the mounting surface comprises a material that comprises carbon fiber, titanium, aluminum, or glass. However, it is known in the art as taught by Zweigle. Zweigle teaches one or more of the rigid bulk structure, the measuring surface, and the mounting surface comprises a material that comprises carbon fiber, titanium, aluminum, or glass (paragraph 0131 teaches a reference structure 1640 (corresponding to the instant rigid bulk structure) made of e.g. “carbon-fiber composite”). It would have been obvious to one of ordinary skill in the art at the time of filing to have one or more of the rigid bulk structure, the measuring surface, and the mounting surface comprises a material that comprises carbon fiber, titanium, aluminum, or glass, in order to take advantage of carbon fiber’s low coefficient of thermal expansion (CTE).
As to claim 16, MKHZ teaches everything claimed, as applied above in claim 15, in addition Zweigle teaches the material has a low coefficient of thermal expansion (paragraph 0131). It would have been obvious to one of ordinary skill in the art at the time of filing to have the material has a low coefficient of thermal expansion, in order to insure your locations don’t change as temperature varies.
As to claim 18, MKHZ teaches everything claimed, as applied above in claim 15, in addition Hladio teaches the one or more mounting structures comprise a suction-based mechanism, an adhesive-based mechanism, a magnetic-based mechanism, or combinations thereof (paragraph 0111 “suction cups”). It would have been obvious to one of ordinary skill in the art at the time of filing to have one or more mounting structures comprise a suction-based mechanism, an adhesive-based mechanism, a magnetic-based mechanism, or combinations thereof, in order to securely fasten the structure while not damaging the bone.
As to claim 19, the method would flow from the apparatus of claim 15. 
As to claim 20, MKHZ teaches everything claimed, as applied above in claim 15, in addition Morgan teaches the plurality of repositionable targeting members are arranged in an asymmetric pattern (Figure 4B, elements 118 are asymmetrical).
While Morgan does not explicitly teach the targets are repositionable, Morgan teaches the marks may be stickers (paragraph 0084) and a user applying markers to create a pattern (paragraph 0084), and as removable stickers exist it would have been obvious to one of ordinary skill in the art at the time of filing to use removable adhesive stickers in order to compensate for making mistakes (e.g. making the wrong pattern).
As to claim 21, MKHZ teaches everything claimed, as applied above in claim 15, in addition Morgan teaches the plurality of repositionable targeting members are arranged having a predetermined density based on a 3D optical scanner (paragraph 0099 teaches known marker arrangements, which indicates the number of markers has been calculated based on at least the desired action to be performed and the capabilities of the scanning system). While Morgan does not explicitly teach the number of targets depends upon the scanner, it would have been obvious to one having ordinary skill in the art at the time of filing to take the needs of the scanner into account when putting down targets, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. MPEP 2144.05(II) “Routine Optimization”.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of Knobel in view of Hladio, hereafter referred to as “MKH”.
As to claim 22, Morgan teaches a device for providing a targeting platform for a 3D scanning system, the device comprising:
 	a rigid bulk structure (Figure 4B, element 110);
 	a measuring surface arranged on a first side of the rigid bulk structure (Figure 4B, the top of element 110, elements 114, 116, 118);
 	a mounting surface arranged on a second side opposite the first side (Figure 4B, the bottom of element 110);
 	one or more mounting structures (Figure 4B, elements 106) arranged on the mounting surface and comprising a mounting structure proximal end and a mounting structure distal end (element 106 has two ends), wherein the one or more mounting structures provides for removable mounting of the device from a measurement surface (Figure 4B, element 120 is screwed into bone 101, and while the specification does not explicitly teach removing it, it would be obvious to remove the tracking plate after surgery);
 	a plurality of repositionable targeting members on the measuring surface (Figure 4B, marker elements 118 can be adhesive stickers (paragraphs 0078, 0083, also 0119)); and
 	one or more depth-defining scanning aids comprising a scanning aid proximal end that attaches to the measuring surface and a scanning aid distal end that protrudes from the measuring surface (Morgan Figures 5A-C have a ball (part of the scanning aid) on a rod (part of the scanning aid with a distal end protruding from the measuring surface), and paragraph 0076 teaches the rod is fixed to the plate (distal end attached to the measuring surface), 
 	wherein the measuring surface is arranged to provide supplemental metrology scans for the measurement surface (paragraphs 0010-0012),
  	Morgan does not teach comprising a mounting structure proximal end that terminates at the mounting surface. However, it is known in the art as taught by Knobel. Knobel teaches a mounting structure proximal end that terminates at the mounting surface (Figure 6, elements 241-243, mounting rods that terminate at the plate). It would have been obvious to one of ordinary skill in the art at the time of filing to have a mounting structure proximal end that terminates at the mounting surface, in order to reduce interference with the targeting members.
	Morgan does not teach non-destructive mounting. However, it is known in the art as taught by Hladio. Hladio teaches non-destructive mounting (paragraph 0111, “suction cups”). It would have been obvious to one of ordinary skill in the art at the time of filing to have non-destructive mounting, in order to avoid more damage to a patient.
 	Morgan does not teach wherein the one or more mounting structures comprise a suction-based mechanism, a magnetic-based mechanism, or combinations thereof. However, it is known in the art as taught by Hladio. Hladio teaches the one or more mounting structures comprise a suction-based mechanism, a magnetic-based mechanism, or combinations thereof (paragraph 0111, “suction cups”). It would have been obvious to one of ordinary skill in the art at the time of filing to have the one or more mounting structures comprise a suction-based mechanism, a magnetic-based mechanism, or combinations thereof, in order to avoid more damage to a patient.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over MKHZ.
As to claim 23, MKH teaches everything claimed, as applied above in claim 22, in addition Zweigle teaches one or more of the rigid bulk structure, the measuring surface, and the mounting surface comprises a material that comprises carbon fiber, titanium, aluminum, or glass (paragraph 0131 teaches a reference structure 1640 (corresponding to the instant rigid bulk structure) made of e.g. “carbon-fiber composite”). It would have been obvious to one of ordinary skill in the art at the time of filing to have one or more of the rigid bulk structure, the measuring surface, and the mounting surface comprises a material that comprises carbon fiber, titanium, aluminum, or glass, in order to take advantage of carbon fiber’s low coefficient of thermal expansion (CTE).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over MKHZ, and further in view of Wakashiro et al (United States Patent Application Publication 20040150816).
As to claim 8, MKHZ teaches everything claimed, as applied above in claim 1, with the exception of the device further comprises a hinge to permit another device to be flexibly attached. However, it is known in the art as taught by Wakashiro. Wakashiro teaches the device further comprises a hinge to permit another device to be flexibly attached (Figures 14-13, element 15 allows two sets of targets to be attached). It would have been obvious to one of ordinary skill in the art at the time of filing to have the device further comprises a hinge to permit another device to be flexibly attached, in order to allow for more compact storage.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over MKHZ, and further in view of Raab et al (United States Patent Application Publication 20060227210).
As to claim 12, MKHZ teaches everything claimed, as applied above in claim 11, with the exception of the one or more scanning aids comprise a prism or a tooling ball. However, it is known in the art as taught by Raab. Raab teaches the one or more scanning aids comprise a prism or a tooling ball (Figure 1, element 160). It would have been obvious to one of ordinary skill in the art at the time of filing to have the one or more scanning aids comprise a prism or a tooling ball, in order to take advantage of being able to scan it from almost any direction.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over MHKZ in view of Raab, and further in view of Mitchell (United States Patent 3730470).
As to claim 14, MHKZ teaches everything claimed, as applied above in claim 12, with the exception of the tooling ball comprises a scale bar to provide for validation of a scale of at least a portion of the measuring surface. However, it is known in the art as taught by Mitchell. Mitchell teaches the tooling ball comprises a scale bar to provide for validation of a scale of at least a portion of the measuring surface (Figures 1 & 2, tooling ball 18 mounts a scale 23). It would have been obvious to one of ordinary skill in the art at the time of filing to have the tooling ball comprises a scale bar to provide for validation of a scale of at least a portion of the measuring surface, in order to provide an additional reference for better measurements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536. The examiner can normally be reached M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.U/Examiner, Art Unit 2877        


/Michael A Lyons/Primary Examiner, Art Unit 2877